DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C.119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
In the instant case, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for claims 1-15. The certified copy has been filed in parent Application No. KR10-2018-0002557.

Drawings
The drawings are objected to because the figures are not properly labeled. 37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.”
In the instant case, all the view numbers are preceded by the word “Figure” instead of the abbreviation "FIG." Also, the partial views for Figures 1, 3, 4, 5, 7, 9, 10,11,12,13,14,15, 16, 17, and 19 are identified by the same consecutive Arabic numeral for each figure followed by a small letter instead of a capital letter. For example, the partial views for Figure 1 are identified by number 1 followed by small letters a-f instead of capital letter A-F.
	In addition, 37 CFR 1.84 (p)(1) states “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.”
	In the instant case, reference characters for Figures 1-19 are used in association with brackets.
Finally, 37 CFR 1.84 (i) states “Arrangement of views. One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position. If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side. Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y).”
In the instant case, in Figure 2, when it is rotated clockwise so that the top becomes the right side, the label of the figure appears in a vertical, up-to-down fashion on the right instead of a horizontal, left-to-right fashion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering
of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. Specifically, the nucleotide sequences enumerated in FIG. 7A have not been identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Fig. 7A.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
In the instant case, FIG. 7A contains a disclosure of enumerated nucleotide sequences that are not contained in the Sequence Listing or CRF.
Claim Objections
Claim 12 is objected because of the following informalities:
Claim 12 is an independent claim and it recites “The pharmaceutical composition” in the preamble that should read “A pharmaceutical composition”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-
AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “The pharmaceutical composition for preventing or a method of treating cachexia” in the preamble which is drawn to both a product and a process; however, the body of the claim recites active method steps of using the pharmaceutical composition. For instance, it recites “administering to a subject a pharmaceutical composition” in the body of the claim. Since the claim claims both a product and the method of using the product, it renders the claim indefinite. The claim is considered indefinite because one of ordinary skill in the art would not be able to ascertain whether the claim is directed to a pharmaceutical composition or a method of using the pharmaceutical composition. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 ,4, 5, 6, 8, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a muscular disease by administering the miRNAs selected from the group consisting of miRNA-668, miRNA-376c, miRNA-494, miRNA-541, miRNA-377, miRNA-1197,miRNA-495, miRNA-300, miRNA-409, miRNA-544a, miRNA-379, miRNA-431, miRNA-543, and miRNA-337, does not reasonably provide enablement for treating any muscular disease using the genus of any miRNA from the Dlk1-Dio3 cluster.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir.1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a con cl us ion reached by weighing many factors. These factors were outlined in Exparte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention
Claim 1 recites "A method of treating a muscular disease, comprising: administering to a subject a pharmaceutical composition comprising a miRNA located in DLK1-Dio3 cluster or a variant thereof”. The recitation of “a miRNA located in DLK1-Dio3 cluster” refers to the genus of any miRNA in the DLK1-Dio3 cluster. In addition, the specification recites that “the term "muscular disease" refers to all diseases that may develop due to weakened muscle strength”, which means “a state in which strength of one or more muscles is decreased”. Accordingly, enablement of the claimed invention requires that one of ordinary skill in the art is able to treat a muscular disease, comprising: administering to a subject a pharmaceutical composition comprising the genus of any miRNA located in the DLK1-Dio3 cluster, without undue experimentation. 
 Claims 3 ,4, 5, 6, 8, 9, 10, 12, 14, and 15 are similarly rejected.

Breadth of the Claims
The rejected claims recite the particular combination of a method of treating “a muscular disease” in a subject by providing “a pharmaceutical composition comprising a miRNA located in DLK1-Dio3 cluster”. However, the breadth of the genus of miRNA located in Dlk1-Dio3 cluster refer to any miRNA in that cluster. Accordingly, the relevant enablement inquiry is whether the class of any pharmaceutical composition comprising “a miRNA in Dlk1-Dio3 cluster” can be reliably used to treat a muscular disease. Regarding possible embodiments of such miRNA in Dlk1-Dio3, the specification refers to “Delta-like I homolog-type 3 iodothyronine deiodinase (Dlkl-Dio3) is the largest known miRNA cluster ” (page 2, lines 14-15). In addition, it refers to “human Dlkl-Dio3 gene locus contains 99 mature miRNAs (54 pre-miRNAs) among which 87 are conserved between human and mouse genomes” which refers to a broad genus of all 99 miRNAs located in the DLK1-Dio3 cluster (page 27, lines 29-30).

Guidance of the Specification & State of the Art
	Regarding the muscular diseases treated with “a pharmaceutical composition comprising a miRNA located in Dlk1-Dio3 cluster”, the specification teaches that “the miRNA in the Dlk-1-Dio3 cluster, of which expression decreases with aging, may be an important internal factor in Atrogin-1-mediated aging-induced sarcopenia”. However, the specification itself sets forth that the claimed miRNAs in Dlk-1-Dio3 cluster can treat a muscular disease, stating that “14 out of 23 tested pre-miRNAs in the Dlk-1-Dio3 cluster are capable of directly binding to the Atrogin-1 3'UTR” and decreases its expression accordingly (page 30, lines 1-3). In addition, the specification discloses that 42 of the miRNAs located in the DlkDio3 genome region have decreased expression in TA muscle tissues with age. However, there is no discussion about whether the remaining miRNA in the DlkDio3 cluster were differentially expressed nor the mechanism by which this downregulation occurs.  Accordingly, in light of the specification itself, it is highly unpredictable whether the administration of “a pharmaceutical composition comprising a miRNA located in Dlk1-Dio3 cluster " would reliably result in the treatment of "a muscular disease" by decreasing the expression of Atrogin-1 as claimed. It is also highly unpredictable whether the remaining miRNA from the total 99 miRNAs in the Dlk1-Dio3 cluster are similarly downregulated with age. Also, given that different miRNAs in the cluster has different sequences and structures (Table 2) and different binding sites (Table 7), it would be unpredictable whether miRNAs from that cluster would reliably inhibit Atrogin-1 or decrease its expression in a similar way.
	In addition, it was known in the art that Atrogin-1 plays an important role in muscular diseases. Gumucio (Gumucio et al. "Atrogin-1, MuRF-1, and sarcopenia" Springer Nature (2013)  43:12–21) teaches that Atrogin-1 is a E3 ubiquitin ligase that is an important regulator of ubiquitin-mediated protein degradation in skeletal muscle (Abstract). However, it does not disclose how it regulates its expression in treating muscular diseases.
This unpredictability is reiterated by the prior art in Rolle (Rolle et al., “The Sequence and Structure Determine the Function of Mature Human miRNAs”, Plos One (2016): 1-22) who teaches that different miRNAs have different sequences and structures, which determines their specific functions by reciting “Micro RNAs (miRNAs) (19–25 nucleotides in length) belong to the group of non-coding RNAs are the most abundant group of posttranscriptional regulators in multicellular organisms. They affect a gene expression by binding of fully or partially complementary sequences to the 3’-UTR of target mRNA” and “due to the specific sequence features, these molecules can also be involved in well-defined cellular processes depending on their sequence contents” (Abstract). Rolle et al. further discloses “the sequence of the particular class of miRNA is important for mRNA repression, e.g. in Arabidopsis stress-responsive miRNAs were found to be G/C rich. This nucleotide content increases the miRNA-target duplex stability, which accelerates the stress response” (page 2, paragraph 4, lines 5-8). Rolle et al. further teaches that “the higher order structure of miRNA can play a crucial role in conformational changes during miRNA-mRNA interactions. This could modulate the pairing and also explain the different degree of genetic regulation for the specific miRNA. The secondary structure could be also extremely important in the mechanism by which sequences for some miRNAs are selected, what can modulate its affinity with their mRNA targets” (page 15, paragraph 4, lines 5-10) and further discloses that the tertiary structure of miRNAs is found experimentally using PDB database to confirm the length of the sequence of these different miRNAs and later determine the mechanism by which sequences for some miRNAs are selected to determine whether any given miRNA is able to regulate a target protein (page 15, paragraph 7, lines 2-6). 
This unpredictability is further reiterated by the prior art in Benetatos (Benetatos et al. "The microRNAs within the Dlk1-DIO3 genomic region: involvement in disease pathogenesis", Cellular and Molecular Life Sciences. 24 July 2012. (70): 795–814) who teaches that “miRNAs are single-stranded RNAs of approximately 22 nucleotides long that act as gene regulators at a post-transcription level” and that “they provide sequence specificity and by pairing with their target mRNAs anywhere along the length commonly but not only in the 3’ untranslated region leading mainly to translational repression” (page 796, paragraph 2, lines 1-8). Benetatos et al. further teaches that in humans, the Dlk1-DIO3 genomic region one of the largest microRNA clusters in the genome (Abstract). Benetatos et al. also teaches “Many of these miRNAs are differentially expressed in several pathologic processes and various cancers” (Abstract). So different miRNAs having different nucleotide sequence structures and different miRNAs in the Dlk1-DIO3 cluster being differently expressed in different diseases means that not all miRNAs in this cluster are associated with the same disease and not any miRNA from that cluster would be just associated with any muscular disease. Therefore, it would be unpredictable whether miRNAs from that cluster would reliably inhibit Atrogin-1 or decrease its expression similarly.
Accordingly, the disclosure of Rolle and Benetatos reinforce the disclosure from the specification that not all miRNAs in Dlk1-Dio3 cluster decreases Atrogin-1 protein expression and therefore treat muscular diseases when used in a pharmaceutical composition. Therefore, unless tested for function, it would be highly unpredictable whether a subject with a muscular disease can be reliably treated with such miRNAs in DLK1-Dio3 cluster by decreasing the expression of Atrogin-1.
	 
Experimentation Required
In order to practice the claimed invention, an immense amount of experimentation would be required. It would be necessary to test all the 99 miRNAs in the Dlk-1Dio3 cluster and provide such miRNAs to a subject with a muscular disease to determine whether such administration is effective in treating muscular diseases by decreasing the expression of Atrogin-1/MAFbx protein when binding directly to its 3’UTR region. However, it is highly unpredictable whether such miRNA in the Dlk-1Dio3 cluster could reliably treat these muscular diseases in the subject in view of the explicit disclosures by both the specification and the art. In addition, given the lack of disclosure
Regarding any miRNA in the Dlk-1Dio3 cluster that is capable of suppressing the expression of Atrogin-1/MAFbx protein, an immense amount of experimentation would be necessary to first identify such miRNAs in the cluster. This experimentation would involve a substantial amount of trial and error experimentation to test all the 99 miRNAs in the cluster. However, given the lack of guidance provided by the specification, such
experimentation would amount to highly unpredictable trial and error experimentation.
Accordingly, it would require an immense amount of highly unpredictable experimentation to reliably treat a subject with a muscular disease by using miRNAs in the Dlk-1Dio3 cluster that suppresses the expression of Atrogin-1 protein.

Claims 3 and 4 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A3.(a).i) states, "Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention".
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/ or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 3 teaches a method of treating a muscular disease, comprising: administering to a subject a pharmaceutical composition comprising a miRNA located in Dlk1-Dio3 cluster or a variant thereof “wherein the miRNA decreases an expression level of Atrogin-1/MAFbx protein”.
Claim 4 teaches a method of treating a muscular disease, comprising: administering to a subject a pharmaceutical composition comprising a miRNA located in Dlk1-Dio3 cluster or a variant thereof “wherein the miRNA directly interacts with 3'-untranslated region (3'-UTR) of a polynucleotide encoding Atrogin-1/MAFbx protein, and suppresses expression of Atrogin-1/MAFbx”.
Both claims claim that the structure of the miRNA is any miRNA that is located in Dlk1-Dio3 cluster. The recitation “wherein the miRNA decreases an expression level of Atrogin-1/MAFbx protein” is a functional limitation and it does not further limit the method claim with another active step, but it just describes the characteristic of the miRNA in that cluster. So claim 3 actually  refers to any miRNA located in Dlk1-Dio3 cluster that has that specific function.
In the specification of the instant application, it is disclosed that “Human Dlkl-Dio3 gene locus contains 99 mature miRNAs (54 pre-miRNAs) among which 87 are conserved between human and mouse genomes” and that “8 mature miRNAs originating from 23 pre-miRNAs were predicted to target 3'UTR of Atrogin-1 that encoded a muscle-specific E3 ligase (FIG. 4a, Table 7)”. However, only 23 pre-miRNA from that cluster were actually tested using a luciferase reporter assay to confirm whether these miRNAs actually target the Atrogin-1 3'UTR. The specification further discloses that the results of the assay were as following: “14 of the 23 pre-miRNAs remarkably decreased reporter activity to equal to or less than half (FIG. 4b ), indicating that at least 14 pre-miRNAs in the Dlkl-Dio3 cluster are capable of directly binding to the Atrogin-1 3'UTR”. Therefore, in light of the specification itself, it is highly unpredictable whether the miRNAs in Dlk1-Dio3 cluster were reliably able to decrease the protein expression of Atrogin-1. Given the large size of the genus of 99 miRNA in the Dlk1-Dio3 cluster, and only 14 out of 99 miRNA were actually found to decrease that protein expression, it is such a small fraction and is not representative of the genus all the miRNAs the decrease that protein expression.
This unpredictability is reiterated by the prior art in Rolle (Rolle et al., “The Sequence and Structure Determine the Function of Mature Human miRNAs”, Plos One (2016): 1-22) who teaches that different miRNAs have different sequences and structures, which determines their specific functions by reciting “Micro RNAs (miRNAs) (19–25 nucleotides in length) belong to the group of non-coding RNAs are the most abundant group of posttranscriptional regulators in multicellular organisms. They affect a gene expression by binding of fully or partially complementary sequences to the 3’-UTR of target mRNA” and “due to the specific sequence features, these molecules can also be involved in well-defined cellular processes depending on their sequence contents” (Abstract). Rolle et al. further discloses “the sequence of the particular class of miRNA is important for mRNA repression, e.g. in Arabidopsis stress-responsive miRNAs were found to be G/C rich. This nucleotide content increases the miRNA-target duplex stability, which accelerates the stress response” (page 2, paragraph 4, lines 5-8). 
This unpredictability is further reiterated by the prior art in Hitachi (Hitachi et al., “Myostatin-deficiency in mice increases global gene expression at the Dlk1-Dio3 locus in the skeletal muscle” (2017) 8(4): 5943–5953) who teaches that the Dlk1-Dio3 cluster contains more than different 100 miRNAs that are maternally expressed genes (page 5943, column 2, lines 10-13). Hitachi et al. further teaches that roles of these different miRNAs in skeletal muscle regeneration and mitochondrial biogenesis vary based on their sequence structure(page 5943, column 2, lines 13-16).
Accordingly, the disclosures of Rolle and Hitachi reinforce the disclosure from the
Specification that not all miRNAs in Dlk1-Dio3 cluster have the same sequence and thus not all miRNAs decrease target proteins similarly. Therefore, having miRNAs in this cluster with different miRNA sequences means that it is unpredictable which ones suppress Atrogin-1 protein expression and therefore treat muscular diseases when used in a pharmaceutical composition. 

	In addition, Rolle et al. teaches that “the higher order structure of miRNA can play a crucial role in conformational changes during miRNA-mRNA interactions.
This could modulate the pairing and also explain the different degree of genetic regulation for the specific miRNA. The secondary structure could be also extremely important in the mechanism by which sequences for some miRNAs are selected, what can modulate its affinity with their mRNA targets” (page 15, paragraph 4, lines 5-10) and further discloses that the tertiary structure of miRNAs is found experimentally using PDB database to confirm the length of the sequence of these different miRNAs and later determine the mechanism by which sequences for some miRNAs are selected to determine whether any given miRNA is able to regulate a target protein. 
Moreover, the specification discloses that in Dlk1-Dio3 cluster, “38 mature miRNAs originating from 23 pre-miRNAs were predicted to target a specific binding site (3'UTR) of Atrogin-1 that encoded a muscle-specific E3 ligase”. However, whether these miRNAs actually regulate that protein must be experimentally determined. The specification does not explicitly disclose testing the genus of miRNA in that cluster and it only shows that only 23 miRNAs from that cluster were actually tested, but it has not described the genus of miRNA that actually decrease the expression of that protein. In light of the specification itself, it is highly unpredictable that simply having miRNAs originating from that specific Dlk1-Dio3 cluster does not necessarily require that these they have a similar sequence structure and that they will regulate the same protein.
Accordingly, based on the lack of guidance provided by the specification regarding the genus of miRNA in Dlk1-Dio3 cluster and the further lack of guidance regarding the genus of any miRNA that decreases Atrogin-1 protein expression and further because the state of the art was highly unpredictable, one skilled in the art would conclude that Applicant was not in possession of the genus of miRNAs in Dlk1-Dio3 that decrease Atrogin-1 protein expression based on the disclosure.
In addition, because there is no disclosure of a structural correspondence or a set of common structural characteristics between the disclosed miRNAs in Dlk1-Dio3 cluster that treat muscular diseases and such miRNAs in Dlk1-Dio3 cluster that decrease Atrogin-1 protein expression and further in view of the unpredictability of such  as discussed above, the disclosure of 23 miRNAs tested from Dlk1-Dio3 cluster for protein expression of Atrogin-1 are not considered to be sufficient to adequately describe the claimed genus of “miRNAs located in Dlk1-Dio3 cluster” that “decrease an expression level of Atrogin-1/MAFbx protein”.

Claims 1-15 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-9 are directed to a method of treating a muscular disease comprising administering a pharmaceutical composition comprising miRNA or a variant thereof located in Dlk1-Dio3 cluster to treat that muscular disease by binding to the 3’UTR of Atrpgin-1 and decreasing its protein expression. 
Claims 10-15 are directed to a method of treating cachexia comprising administering a pharmaceutical composition comprising miRNA or a variant thereof located in Dlk1-Dio3 cluster.
All these claims propose treating a muscular disease using miRNA located in the Dlk1-Dio3 cluster and they also teach using “a variant thereof” in preparing the pharmaceutical composition to treat the muscular disease. However, there is no working example in the specification of the instant application of describing these variants. The specification does not show sufficient evidence that applicant was in possession of the claimed invention of methods of using variant of miRNA for treating a muscular disease for the reasons explained below.
There is a number of factors to be considered in determining whether there is sufficient evidence of possession of the claimed invention. This may include the level of skill and knowledge in the art, partial structure of the miRNA variant, its physical and/or chemical properties that gives it the ability to bind to Atrogin-1 and suppress its protein expression level, the critical position were the modification of the miRNA sequence is done to give it the necessary functional characteristics to work properly and use it to treat a muscular disease, a known or disclosed correlation between its structure and function, and the method of making it. For the claims drawn to the genus of miRNA variants, there needs to be sufficient description of a representative number of species of miRNA variants by actual reduction to practice, reduction to testing or working examples, or by disclosure of the structure or the functional characteristics of these variants coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
 However, in the specification of the instant application, it is disclosed that “the miRNA located in the Dlk1-Dio3 cluster or a variant thereof can be usefully utilized to prevent an Atrogin-1-dependent muscular disease and to improve cachexia” (page 4, lines 15-17).It also discloses that “the term "miRNA variant" may be a miRNA having a base sequence that maintains a homology of 90% or more, more particularly 95% or more, and even more 5 particularly 98%, to a miRNA (SEQ ID NO: 1, 2, 4, 5, 6, 7, 10, 14, 16, 18, 19, 23, 30, or 36) located in the Dlkl-Dio3 cluster according to the present invention” and “the miRNA variant may be a miRNA fragment” (page 12, lines 3-7). The specification also discloses using luciferase reporter assay to test some of the miRNAs from the Dlk1-Dio3 cluster to confirm whether these miRNAs actually target the Atrogin-1 3'UTR by binding to it and decreasing its expression. However, there is no description or explanation of how to modify the miRNA nor guidance on which position of the miRNA sequence can be modified in ways that preserve its function. In addition, there is no disclosure of testing any miRNA variant from that cluster to confirm that it can be used in a pharmaceutical composition to suppress Atrogin-1 protein level expression by binding to its 3’UTR to treat a dependent muscular disease or to improve cachexia. Therefore, in light of the specification itself, it is highly unpredictable whether miRNA variants in Dlk1-Dio3 cluster were reliably able to decrease the protein expression of Atrogin-1. 

This unpredictability is reiterated by the prior art in Rolle (Rolle et al., “The Sequence and Structure Determine the Function of Mature Human miRNAs”, Plos One (2016): 1-22) who teaches that different miRNAs have different sequences and structures, which determines their specific functions by reciting “Micro RNAs (miRNAs) (19–25 nucleotides in length) belong to the group of non-coding RNAs are the most abundant group of posttranscriptional regulators in multicellular organisms. They affect a gene expression by binding of fully or partially complementary sequences to the 3’-UTR of target mRNA” and “due to the specific sequence features, these molecules can also be involved in well-defined cellular processes depending on their sequence contents” (Abstract). Rolle et al. further discloses “the sequence of the particular class of miRNA is important for mRNA repression, e.g. in Arabidopsis stress-responsive miRNAs were found to be G/C rich. This nucleotide content increases the miRNA-target duplex stability, which accelerates the stress response” (page 2, paragraph 4, lines 5-8). 
Accordingly, the disclosure of Rolle reinforces the disclosure from the
specification that not all miRNAs have the same sequence and thus not all miRNAs decrease target proteins similarly. Also, it reinforces that having different miRNA variants with different sequences or structures means having different ways of regulating target proteins, such as Atrogin-1. This means that it is unpredictable which miRNA variants suppress Atrogin-1 protein expression and therefore treat muscular diseases when used in a pharmaceutical composition. 

	
Accordingly, based on the lack of guidance provided by the specification regarding the genus of miRNA variants in Dlk1-Dio3 cluster and the further lack of guidance regarding the genus of any miRNA variant that decreases Atrogin-1 protein expression and further because the state of the art was highly unpredictable, one skilled in the art would conclude that Applicant was not in possession of the genus of miRNA variants in Dlk1-Dio3 that decrease Atrogin-1 protein expression and treat a muscular disease accordingly based on the disclosure.
In addition, because there is no disclosure of a structural correspondence or a set of common structural characteristics between the disclosed miRNA variants that treat muscular diseases and improve cachexia and such miRNA variants that decrease Atrogin-1 protein expression and further in view of the unpredictability of such as discussed above, the disclosure of “miRNA having a base sequence that maintains a homology of 90% or more, more particularly 95% or more, and even more particularly 98%, to a miRNA (SEQ ID NO: 1, 2, 4, 5, 6, 7, 10, 14, 16, 18, 19, 23, 30, or 36) located in the Dlkl-Dio3 cluster” are not considered to be sufficient to adequately describe the claimed genus of miRNA variants that “decrease an expression level of Atrogin-1/MAFbx protein”.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (KR-20160131938-A) as evidenced by the English translation of KR-2016131938.
Regarding claim 1, Sun et al. teaches a method for treating comprising injecting a pharmaceutical composition. This pharmaceutical composition is for preventing or treating muscle aging-associated diseases, comprising miR-431 or an analog (mimic) thereof as an active ingredient (Abstract). Sun et al. further teaches that the miR-431 is located in the Dlk-Dio3 region on chromosome 12 (page 14, paragraph 1, line 1). Also, Sun et al. teaches that miR-431 was injected into the TA muscle tissue of an aged mouse (page 6, paragraph 2, lines 18-19). 
Regarding claim 2, the embodiment in which the miRNA is miRNA-431 is discussed above as applied to claim 1.
Regarding claim 3 and 4, it is noted that Sun et al. further teaches that miR-431 directly binds to 3'UTR of Smad4 and inhibits its expression, which is a protein when its expression increases in senescent root cells, it means they are having low regenerative activity of muscle (page 3, paragraph 13, 14, 15). However, Sun et al. does not explicitly teach that miR-431 directly interacts with 3'-untranslated region (3'-UTR) of Atrogin-1/MAFbx protein, and decreases its expression. However, MPEP 2112 states “the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable” and further that “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”. In the instant case, the instant specification explicitly states that at least 14 pre-miRNAs in the Dlkl-Dio3 cluster are capable of directly binding to the Atrogin-1 3'UTR and suppressing its expression (table 7 and page 102 and 103, paragraph 1, lines 1-5). In addition, the method of Sun is clearly and explicitly directed to a method of treating a muscular disease using a pharmaceutical composition  comprising miR-431, which is one of the miRNAs in the Dlk1-Dio3 cluster and it decreases the expression of a protein that is responsible for the regenerative activity of muscles by binding directly to its 3'-UTR. A working example of how miRNAs in Dlk1-Dio3 cluster decreases Atrogin-1/MAFBX protein expression is explicitly described in the specification of the instant application in Example 3 where a luciferase reporter assay was used to confirm that the miRNAs located in Dlk1-Dio3 cluster actually target the Atrogin-1 3'UTR and as a result, 14 of the 23 pre-miRNAs remarkably decreased reporter activity to equal to or less than half (FIG. 4b), indicating that at least 14 pre-miRNAs in the Dlkl-Dio3 cluster are capable of directly binding to the Atrogin-1 3'UTR and suppressing its expression (table 7 and page 102 and 103, paragraph 1, lines 1-5). Accordingly, miR-431 binding directly to Atrogin-1 3'UTR and decreasing its protein expression is a functional limitation and is inherently and necessarily present in Sun. Accordingly, the mere recitation of its presence in the instant claims is not sufficient to distinguish the instant claims from prior art.
Regarding claim 5, Sun et al. further teaches that muscle aging-related disease includes age-related sarcopenia (claim 2).
Regarding claim 6 and 8, Sun et al. further teaches that the pharmaceutical composition further comprising recombinant plasmid or viral vector expressing miR-431 (claim 7).
Regarding claim 7, the embodiment in which the miRNA is miRNA-431 is discussed above as applied to claim 6.
Regarding claim 9, Sun et al. further teaches that the viral vector includes adenovirus vector (page 3, paragraph 21, lines 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (KR-20160131938-A) as evidenced by the English translation of KR-2016131938, as applied to claims 1-9 above, and further in view of Zhu (CN-104306988-A).
Regarding claim 10-15, the teachings of Sun et al. are discussed above.
However, Sun et al. fails to teach that the method of treating muscle aging-associated diseases comprising a pharmaceutical composition is used for the treatment of cachexia.
However, Zhu et al. teaches a use of miR-431 in the preparation of muscular disease treatment medicines containing the pharmaceutical composition comprising  miR-431 (Abstract) and that skeletal muscle is important in secreting some regulatory factor, such as myostatin (page 1, paragraph 0002, lines 5-6) and over-expression in adult mouse myostatin, can induce adult mouse cachexia (cachexia) and that myostatin may participate in myopathy of this disease caused by skeletal muscle injury and there may be loss of muscle volume (page 3, paragraph 0006, lines 5-16). In addition, Zhu et al. teaches that myostatin negatively regulates miR-431 (page 5, paragraph 0063). This is interpreted as miR-431 can counteract myostatin when used in a pharmaceutical composition to prepare a medicine to treat cachexia.

Therefore, it would have been prima facie obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention to have modified the method of treating muscle aging-associated diseases of Sun comprising a pharmaceutical composition and use it to treat Cachexia. Sun and Zhu are both considered to be analogous to the claimed invention because they are in the same field of a preparing a pharmaceutical composition using miR-431 for treating a muscular disease. As discussed above, Zhu teaches that cachexia is a muscular disease that causes muscle loss, is caused by overexpression of myostatin, and that myostatin inhibits miR-431. Therefore, one would have been motivated to use miR-431 to treat cachexia because miR-431 can counteract myostatin when used in a pharmaceutical composition to prepare the medicine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANAN ISAM ABUZEINEH whose telephone number is (571)272-9596. The examiner can normally be reached Mon- Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





//H.I.A./ Examiner, Art Unit 4171                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636